Lairy, J.
1. The only error properly assigned in this appeal is based upon the overruling of appellants’ motion for a new trial. Neither the motion for new trial, nor the substance thereof, is set out in appellants’ original brief, and all questions sought to be presented thereby are therefore waived. Robbins v. Bank (1917), 186 Ind. 573, 117 N. E. 562; Pugh v. Cleveland, etc., R. Co. (1915), 184 Ind. 350, 110 N. E. 193.
2. After appellants’ attention was called to the defects in their original brief by appellee’s answer brief, they made no attempt to amend their brief, but merely -inserted the omitted material into their reply brief. This court has been very liberal in permitting the amendment of appellant’s briefs, but it has repeatedly held that the failure to properly present any question .or review in an original brief cannot be cured by correctly presenting the matter in a reply brief. Gates v. Baltimore, etc., R. Co. (1899), 154 Ind. 338, 56 N. E. 722; Waters v. Delagrange (1915), 183 Ind. 497, 109 N. E. 758; Fox v. State (1917), 186 Ind. 299, 116 N. E. 295.
There being no error presented for the consideration of this court, the judgment is affirmed.
Note. — Reported in 119 N. E. 865.